In four consolidated actions, brought, in two of said actions, to recover damages for personal injuries sustained by the plaintiffs, for the death of the plaintiff’s intestate in the third, and for loss of services and medical expenses in the fourth action, as the result of an automobile collision alleged to have been caused by the defendant’s negligence, judgment in favor of defendant and order denying plaintiff’s motion to set aside the verdicts, on the judge’s minutes under section 549 of the Civil Practice Act, reversed on the law and the facts and a new *891trial granted, with costs to abide the event. The verdicts were against the weight of the evidence. Appeal from order denying plaintiff’s motion to set aside the verdicts because of the alleged misconduct of a juror dismissed. Lazansky, P. J., Hagarty, Carswell and Close, JJ., concur; Adel, J., dissents and votes to affirm, with the following memorandum: In a negligence action the setting aside of a verdict for a defendant as against the weight of the evidence is not justified “ unless it can be plainly seen that the preponderance in favor of the plaintiff is so great that the jury could not have reached the conclusion they did upon any fair interpretation of the evidence.” The photographs show that both ears were approaching a rather open intersection and the jury was entitled, on the conflicting testimony, to find whether the accident was due to the negligence of one or both drivers of the respective cars, and if only one, which one. On a charge free from error the jury found in favor of the defendant, one of the drivers sued. The verdict is amply supported by the evidence and should not be disturbed.